Foster, J.
On the second of February, 1856, the plaintiffs made an assignment in the court of probate, for the district of New Haven, under our statute for the benefit of their creditors, and on the 13th of February, 1857, they obtained the usual discharge. The defendants during the progress of these proceedings, obtained a judgment against the plaintiffs *89in 1856, at the September term of the Superior Court for the county of Litchfield, for the sum of $492110% debt, and 1161% costs of suit. In 1868, at the April term of the Superior Court for the county of Litchfield, the defendants brought an action of debt against the plaintiffs on this judgment, and on certain facts found the question as to what judgment should be rendered was reserved for the advice of this court. See Percy v. Foote, 36 Conn., 102. The Superior Court was advised to render judgment for the plaintiffs in that suit, the defendants in the present suit. This judgment has been rendered and execution stayed until a decision shall be had and a final decree passed upon this bill. The court below refused to grant an injunction to restrain the defendants from taking out execution on the judgment, or enforcing the same in any manner, and rendered judgment for the defendants, dismissing the bill.
Is this decision erroneous ?
We are clearly of opinion that it is not. In the case of Waterman v. Curtis, 30 Conn., 135, as well as in the case of Percy v. Foote, above quoted, the questions here involved were considered by this court and substantially settled. Those, it is true, were actions at law, while this is a bill in equity. But we can give no countenance to the idea that our statutes regarding the discharge of insolvent debtors are to receive one construction at law and another in chancery. The relief which the law gives to honest insolvent debtors should be fully and freely awarded. The mode and measure of that relief belong to, and are among the highest prerogatives of, the legislative power. By that power, not by the judiciary, must that relief be defined and determined. Paying a debt is performing a contract. The constitution of the United States imposes a check even on state legislation, by inhibiting the passage of any law impairing the obligation of contracts, and that perhaps should admonish us to hesitate before extending our insolvent laws, by some fancied equitable construction, beyond their fair legal intent and meaning. We must leave the party where the law leaves him, discharged if the law discharges him; if not, equity can not be invoked *90to pronounce done, what the law has decided, to be undone. Equity indeed requires a man to pay his debts, if he has the means to pay them, and equity is not eager to accept anything short of actual payment as a discharge of the obligation.
There is no error in the decision complained of, and the judgment below is affirmed.
In this opinion the othér judges concurred; except Seymoub, J., who having been consulted while at the bar in another case between the same parties involving the same controversy, did not sit.